Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference DE 2344947 to Markewitz.    Markewitz discloses, Figs. 3 and 4 for example, a brace assembly for supporting and aligning a wallform panel, comprising:
a) a base plate 15 for anchoring to a ground surface spaced horizontally apart from the wallform panel:
	b) a pair of vertically spaced apart swivel connectors 13, (paragraph 25), pivotably connectable to the wallform panel 12 for pivoting about a vertical axis relative to the wallform panel; and
c) a pair of vertically spaced apart props 14, 16, each prop extending between a first end connected to the base plate and a second end connected to a corresponding swivel connector, the props fixed to pivot with the swivel connectors about the vertical axis for swinging the brace assembly between a deployed position, (Fig. 3), in which the brace assembly projects from the wallform panel, and a storage position, (Fig. 4), in which the brace assembly lies adjacent the wallform panel.

Claim(s) 7 and 9-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference  2344947 to Hermenier.    Hermenier discloses, Figs. 1 and 2 for example, a brace assembly for supporting and aligning a wallform panel, comprising:
a) a base plate 8 for anchoring to a ground surface spaced horizontally apart from the wallform panel:
	b) a pair of vertically spaced apart swivel connectors 2 pivotably connectable to the wallform panel ‘X’ for pivoting about a vertical axis relative to the wallform panel; and
c) a pair of vertically spaced apart props 1 each prop extending between a first end connected to the base plate and a second end connected to a corresponding swivel connector, the props fixed to pivot with the swivel connectors about the vertical axis for swinging the brace assembly between a deployed position, (Fig. 1), in which the brace assembly projects from the wallform panel, and a storage position, (Fig. 2), in which the brace assembly lies adjacent the wallform panel.
As to claims 9-17, lock is at 12 with vertical pivot pins at 2 and 2 respectively.



Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-6 and 18-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                  /MICHAEL SAFAVI/                                                                  Primary Examiner, Art Unit 3631                                                                                                                                      


































MS
September 26, 2022